        Case 8-19-08148-las            Doc 9     Filed 01/28/20      Entered 01/28/20 12:25:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
----------------------------------------------------------------X
In re:
                                                                     Chapter 7
RICHARD S. MONZONE
                                                                     Case No.: 8-19-71582 las
                           Debtor.
-----------------------------------------------------------------X
R. KENNETH BARNARD, ESQ. IN HIS
CAPACITY AS CHAPTER 7 BANKRUPTCY
TRUSTEE OF THE ESTATE OF RICHARD
S. MONZONE,
                                                                     Adv. Pro. No.: 8-19-08148 las
                                   Plaintiff,
                 -against-

LAW OFFICES OF GARY R. DEFILIPPO, P.C.,

                                    Defendant.
-----------------------------------------------------------------X

AMENDED COMPLAINT TO AVOID A PREFERENTIAL TRANSFER PURSUANT TO
 11 U.S.C. §§ 547 AND 550, AND TO RECLASSIFY AND REDUCE CLAIM NUMBER 1

        Plaintiff R. Kenneth Barnard, Esq., in his capacity as Chapter 7 Bankruptcy Trustee (the

“Plaintiff” or the "Trustee") of the Estate of Richard S. Monzone (the "Debtor"), by his attorneys,

the Law Offices of R. Kenneth Barnard, as and for his Complaint against Defendant the LAW

OFFICES OF GARY R. DEFILIPPO, P.C. ( the “Defendant”), alleges as follows:

                                            Nature of the Action

        1.       This adversary complaint seeks a judgment, pursuant to Sections 105(a), 502, 541,

542, 544(b), 547, 550, and 551 of Title 11 of the United States Code (the “Bankruptcy Code”), 28

U.S.C. § 2201, general common law, the general equitable powers of this Court, and Rules 3007,

6009 and 7001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), avoiding

a preferential transfer to the Defendant, declaring the Defendant’s judgment lien void, and
        Case 8-19-08148-las      Doc 9     Filed 01/28/20     Entered 01/28/20 12:25:14




reclassifying and reducing Defendant's claim (Claim No. 1) and allowing it as a timely filed non-

priority unsecured claim for $27,795.62.

                                     Jurisdiction and Venue

        2.     Since this action arises under the pending Chapter 7 bankruptcy case of the Debtor,

the United States Bankruptcy Court for the Eastern District of New York (the "Bankruptcy Court")

has jurisdiction over this action under 28 U.S.C. '' 157 and 1334 and Bankruptcy Rules 6009 and

7001.

        3.     This action is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A),(E), (F), (H) and

(O).

        4.     Under 28 U.S.C.§ 1409(a), this Court is the proper venue for this proceeding.

                                           The Parties

        5.     As the Trustee in the Debtor’s Chapter 7 case, Plaintiff is authorized to commence

this action under § 323 of the Bankruptcy Code and Rule 6009.

        6.     Upon information and belief, the Defendant the LAW OFFICES OF GARY R.

DEFILIPPO, P.C., (“DeFilippo”) is a domestic professional corporation authorized to do business

under the laws of the State of New York, having a business address of 60 Bay Street, Suite 711,

Staten Island, NY 10301.

                           Facts Applicable to All Claims for Relief

        7.     On 03/04/19 (the “Filing Date”), a voluntary Petition for relief was filed by the

Debtor in accordance with Chapter 7 of the Bankruptcy Code.

        8.     Plaintiff was appointed interim Chapter 7 Trustee of the Debtor’s Estate, and has duly

qualified and is acting as the permanent Trustee in the Debtor’s Chapter 7 case.
        Case 8-19-08148-las        Doc 9      Filed 01/28/20   Entered 01/28/20 12:25:14




        9.       DeFilippo provided legal representation to the Debtor in 2017, for which he was not

paid.

        10.      At DeFIlippo’s request, the Debtor signed an Affidavit of Confession of Judgment

with respect to the outstanding legal fees.

        11.      DeFilippo recorded the Debtor’s Confession of Judgment, and the Clerk of the

County of Nassau entered judgment thereon in the sum $48,874.00 on December 19, 2017 (the

“Judgment by Confession”).

        12.      In February 2018, the Debtor commenced an action in the New York State Supreme

Court, Nassau County, captioned "Richard S. Monzone v. The Law Offices of Gary R. DeFilippo,

PC and Gary R. DeFilippo, Esq., Index No. 602278-2018", and brought on a motion by Order to

Show Cause, seeking an order vacating the Judgment by Confession (the “Monzone OSC”).

        13.      The Monzone OSC was signed and entered, and included a paragraph enjoining

DeFilippo and the Sheriff from executing on the Judgment by Confession.

        14.      On June 7, 2018 New York State Supreme Court Justice Thomas Feinman rendered

his decision (the “Feinman Decision”) on the Monzone OSC, effectively vacating or invalidating

the Judgment by Confession, and directing that a hearing be held to determine the amount properly

due DeFilippo.

        15.      A hearing was held before Justice George Peck on August 9, 2018 (the “Peck

Hearing”), and at its conclusion the Court awarded judgment in favor of DeFilippo for $25,000.00.

That judgment was signed by Justice Robert A. Bruno, and entered October 12, 2018, with interest

and costs, aggregating $27,795.62 (the "Bruno Judgment") .

        16.      On December 18, 2018, (within 90 days prior to the Filing Date) DeFilippo delivered

an Execution with respect to the Bruno Judgment to the Sheriff of Nassau County.
        Case 8-19-08148-las        Doc 9     Filed 01/28/20   Entered 01/28/20 12:25:14




        17.    On or about February 3, 2019 the Sheriff served the Execution upon TD Ameritrade.

        18.    On or after February 7, 2019, the Sheriff of the County of Nassau received the

turnover of the proceeds thereof from TD Ameritrade, in the sum $28,387.45 (the "TD Ameritrade

Proceeds").

        19.    The Sheriff of the County of Nassau was in possession of $28,387.45 on the Filing

Date.

        20.    On May 2, 2019, the Law Offices of Gary R. DeFilippo, P.C. filed a Proof of Claim

with the Clerk of the United States Bankruptcy Court for the Eastern District of New York, which

has been designated as Claim No. 1 (the “DeFilippo Secured Claim”), asserting that its claim is

secured against "TD Ameritrade Brokerage Account" by virtue of a "lien" (the “Lien”).

                                       First Claim for Relief
                                       (Preferential Transfer)
                                      (Bankruptcy Code § 547)

               15.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “20” as if set forth fully herein.

        16.    By operation of law, in accordance with the provisions of New York Civil Practice

Law and Rules §5202, the delivery of an execution to the Sheriff of the County of Nassau on

December 18, 2018, perfected a lien upon the TD Ameritrade Proceeds.

        17.    The perfection of a lien upon the TD Ameritrade Proceeds constituted the transfer (the

"Transfer") of an interest of the Debtor in property, as that term is used in 11 U.S.C.§547.

        18.    Upon information and belief, the Transfer was made to, or for the benefit of, the

Defendant.

        19.    Upon information and belief, the Transfer was made on account of an antecedent debt

owed by the Debtor to the Defendant prior to the Filing Date.
         Case 8-19-08148-las         Doc 9   Filed 01/28/20    Entered 01/28/20 12:25:14




         20.    Upon information and belief, the Transfer was made while the Debtor was insolvent.

         21.    Upon information and belief, the Transfer was made within ninety days of the Filing

Date to the Defendant.

         22.    Upon information and belief, the Transfer enabled the Defendant to receive more than

it would have otherwise received: (a) in a Chapter 7 bankruptcy case; (b) if the Transfer had not

been made; and (c) if it received payment to the extent provided by the provisions of the Bankruptcy

Code.

         23.    Upon information and belief, by reason of the foregoing, the Transfer is voidable and

recoverable by the Plaintiff under §§ 547(b) and 550(a) of the Bankruptcy Code.

         24.    By reason of the foregoing, Plaintiff is entitled to judgment, under § 547(b) of the

Bankruptcy Code avoiding and setting aside the Transfer, declaring Defendant’s Lien as void, and

reclassifying the DeFilippo Secured Claim (Claim No. 1) as a timely filed non-priority unsecured

claim.

                                       Second Claim for Relief
                                         (Reducing Claim 1)
                                       (Bankruptcy Code § 502)

         25.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“20” as if set forth fully herein.

         26.    That the DeFilippo Secured Claim (Claim No. 1) (copy annexed as Exhibit “A”)

asserts a claim for $48,874.91, based upon the Judgment by Confession, a copy of which is annexed

to that claim in support thereof.

         27.    The Feinman Decision on the Monzone OSC, effectively vacated or invalidated the

Judgment by Confession, and the amount due to DeFilippo was fixed and determined at the Peck

Hearing, and reduced to judgment in the sum $27,795.62 in the Bruno Judgment.
      Case 8-19-08148-las         Doc 9      Filed 01/28/20    Entered 01/28/20 12:25:14




          28.   Any sum in excess of the amount allowed in the Bruno Judgment is unenforceable

as a matter of law, and exceeds the amount which has been determined to be due to the claimant by

final Judgment of the New York State Supreme Court.

          29.   In addition to all other remedies sought herein, the Plaintiff is entitled to an order

pursuant to §502 of the Bankruptcy Code, reducing Claim No. 1 to $27,795.62.

          WHEREFORE, the Plaintiff demands judgment against the Defendant voiding and setting

aside the Transfer, declaring Defendant’s Lien as void, and reclassifying the DeFilippo Secured

Claim (Claim No. 1) as a timely filed non-priority unsecured claim and reducing that claim to

$27,795.62, and awarding the Plaintiff such other and further relief as the Court deems just and

proper.

Dated: Wantagh, New York
       November 25, 2019
                                               LAW OFFICES OF
                                               R. KENNETH BARNARD
                                               Attorneys for the Trustee

                                       By:     s/ R. Kenneth Barnard
                                               R. Kenneth Barnard
                                               3305 Jerusalem Avenue
                                               Suite 215
                                               Wantagh, New York 11793
                                               (516) 809-9397
Case 8-19-08148-las   Doc 9   Filed 01/28/20   Entered 01/28/20 12:25:14




                       EXHIBIT “A”
              Case 8-19-08148-las
         Case 8-19-71582-las Claim Doc
                                   1-2 9Filed
                                           Filed 01/28/20Desc
                                              05/02/19     Entered
                                                              Main 01/28/20
                                                                   Document12:25:14
                                                                              Page 1 of 3


 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Richard Monzone                                                                                                U.S. Bankruptcy Court
                                                                                                                       Eastern District of New York
 Debtor 2
 (Spouse, if filing)                                                                                                             5/2/2019
 United States Bankruptcy Court           Eastern District of New York                                                   Robert A. Gavin, Clerk
 Case number: 19−71582


Official Form 410
Proof of Claim                                                                                                                                        04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Law Offices of Gary R. DeFilippo, PC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Law Offices of Gary R. DeFilippo, PC

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  60 Bay Street, Ste 711,
                                  Staten Island, NY 10301



                                  Contact phone               7186893850                         Contact phone

                                  Contact email          grdlaw@aol.com                          Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)        1              Filed on    03/08/2019

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
           Case 8-19-08148-las
      Case 8-19-71582-las Claim Doc
                                1-2 9Filed
                                        Filed 01/28/20Desc
                                           05/02/19     Entered
                                                           Main 01/28/20
                                                                Document12:25:14
                                                                           Page 2 of 3

Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $      48874.91                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                  Legal Services performed


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           TD Ameritrade Brokerage Account


                                    Basis for perfection:                         lien

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $          550000.00

                                    Amount of the claim that is               $          48874.91
                                    secured:
                                    Amount of the claim that is               $           0.00                     (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $       48874.91
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          9          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2
            Case 8-19-08148-las
       Case 8-19-71582-las Claim Doc
                                 1-2 9Filed
                                         Filed 01/28/20Desc
                                            05/02/19     Entered
                                                            Main 01/28/20
                                                                 Document12:25:14
                                                                            Page 3 of 3

12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                5/2/2019

                                                                 MM / DD / YYYY


                                 /s/ Gary R DeFilippo

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                     Gary R DeFilippo

                                                                          First name      Middle name          Last name
                                 Title                                    Attorney at Law

                                 Company                                  Law Offices Gary R. DeFilippo

                                                                          Identify the corporate servicer as the company if the authorized agent is a
                                                                          servicer
                                 Address                                  60 Bay Street, Suite 711

                                                                          Number Street
                                                                          Staten Island, NY 10301

                                                                          City State ZIP Code
                                 Contact phone             7186893850                           Email         grdlaw@aol.com


Official Form 410                                                      Proof of Claim                                                   page 3
     Case 8-19-08148-las
Case 8-19-71582-las Claim Doc 9 Filed
                          1-2 Part    01/28/20
                                   2 Filed        Entered
                                           05/02/19   Desc01/28/20 12:25:14
                                                           Attachment  1 Page 1
                                     of 3
     Case 8-19-08148-las
Case 8-19-71582-las Claim Doc 9 Filed
                          1-2 Part    01/28/20
                                   2 Filed        Entered
                                           05/02/19   Desc01/28/20 12:25:14
                                                           Attachment  1 Page 2
                                     of 3
     Case 8-19-08148-las
Case 8-19-71582-las Claim Doc 9 Filed
                          1-2 Part    01/28/20
                                   2 Filed        Entered
                                           05/02/19   Desc01/28/20 12:25:14
                                                           Attachment  1 Page 3
                                     of 3
